DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 03/19/2019 which claims 1-15 have been presented for examination.
The preliminary amendment filed 03/19/2019 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/01/2019 and 05/26/2020 have been considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomura et al. (US 2014/0083814 A1) (hereinafter referred to as Nomura), cited by the applicants.
Regarding claims 1 and 15: Nomura discloses a money handling apparatus comprising:
a transporting unit (130a) configured to transport money (fig. 4);
a plurality of storage units (cassette 30, dispensing unit 120a, storing unit 150a), each being connected to different places of the transporting unit (130) and configured to store money transported from the transporting unit, at least one of the storage units being configured such that the stored money is not exposed to the outside (fig. 4);
a destination selector (62) configured to select a storage unit, where at least one of a counterfeit money and suspect money among the money transported by the 
a controller (190) connected to the destination selector (62) selecting the storage unit, where at least one of the counterfeit money and suspect money among the money transported by the transporting unit is to be transported, from the plurality of storage units, the controller controlling the transporting unit to transport at least one of the counterfeit money and suspect money to the storage unit selected by the destination selector among the plurality of storage units (fig. 4; and paras. 0270-0272 and 0279).

Regarding claim 2: Nomura discloses the money handling apparatus according to claim 1, wherein all the storage units (150a) are configured such that the stored money is not exposed to the outside (fig. 4).

Regarding claim 3: Nomura discloses the money handling apparatus according to claim 1, wherein the storage unit (150a) configured such that the stored money is not exposed to the outside, among the plurality of storage units, includes a storage/feeding unit (28) configured to store money and feed out the stored money to the transporting unit (130a) (fig. 4; and paras. 0118, 0279).

Regarding claim 4: Nomura discloses the money handling apparatus according to claim 3, wherein the storage/feeding unit (28) includes a plurality of rotating members, money is wound by a strip-shaped storage member onto each rotating 
at least one of the counterfeit money and suspect money is wound on the rotating member provided with a smallest length of the strip-shaped storage member among the plurality of rotating members in the storage/feeding unit (28) (fig. 4).

	Regarding claim 5: Nomura discloses the money handling apparatus according to claim 1, wherein at least one storage unit (120a) among the plurality of storage units includes a money ejecting unit (dispensing-unit shutter 121a) configured to eject the money sent from the transporting unit to the outside of the money handling apparatus (12) and configured such that the stored money is exposed to the outside (paras. 0116-0117, 0274-0276).

	Regarding claim 6: Nomura discloses the money handling apparatus according to claim 5, wherein the money ejecting unit (121a) is provided with an opening and closing member and the money ejecting unit is capable of being accessed from the outside of the money handling apparatus when an opening of the money ejecting unit is opened by the opening and closing member (paras. 0116-0117, 0274-0276).

	Regarding claim 7: Nomura discloses the money handling apparatus according to claim 6, wherein when the money to be ejected to the outside of the money handling 

	Regarding claim 8: Nomura discloses the money handling apparatus according to claim 7, wherein when at least one of the counterfeit money and suspect money is transported to the money ejecting unit, after the opening of the money ejecting unit is closed by the opening and closing member, if a command to open the opening of the money ejecting unit by the opening and closing member is given, the opening of the money ejecting unit is opened by the opening and closing member so that the money ejecting unit is capable of being accessed from the outside of the money handling apparatus (paras. 0116-0117, 0274-0276).

	Regarding claim 9: Nomura discloses the money handling apparatus according to claim 5, further comprising a notifying unit (52) configured to inform a fact in which at least one of the counterfeit money and suspect money is transported to the money ejecting unit (para. 0270).

	Regarding claim 10: Nomura discloses the money handling apparatus according to claim 5, wherein the plurality of storage units (cassette 30, dispensing unit 120a, storing unit 150a) comprises three or more storage units and at least two of the storage 

	Regarding claim 11: Nomura discloses the money handling apparatus according to claim 1, further comprising:
an upper assembly including an inlet unit configured to take in the money into the money handling apparatus (12) and a recognition unit (140) configured to recognize the money taken in into the money handling apparatus by the inlet unit (figs. 3 and 4; paras. 0115, 0276); and
a lower assembly configured to be capable of being accessed internally only when an operator has a certain authority (fig. 4; paras. 0260, 0266),
wherein at least one storage unit (150a) among the plurality of storage units is provided inside the lower assembly (fig. 4).

Regarding claim 12: Nomura discloses the money handling apparatus according to claim 1, wherein the controller controls the transporting unit such that a reject money other than the counterfeit money and suspect money among the money transported by the transporting unit is transported to the storage unit other than the storage unit, selected by the destination selector among the plurality of storage units (paras. 0276-0277).

Regarding claim 13: Nomura discloses the money handling apparatus according to claim 1, further comprising an input unit (195) configured to input information on the 

Regarding claim 14: Nomura discloses the money handling apparatus according to claim 1, further comprising a communication unit for transmitting and receiving a signal to and from an external device, and wherein the destination selector (62) selects the storage unit, where at least one of the counterfeit money and suspect money, among the money transported by the transporting unit is to be transported, from the plurality of storage units based on the information received from the external device via the communication unit (paras. 0109, 0260, 0272 and 0275).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Okamoto et al. (US 2017/0309133) discloses a medium processing device.
Kobayashi (US 2016/0343191) discloses a cash transaction machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/THIEN M LE/Primary Examiner, Art Unit 2887